          Case 3:21-cv-00176-RFB-CLB Document 125 Filed 07/02/21 Page 1 of 3




1    RENE L. VALLADARES
     Federal Public Defender
2    Nevada Bar No. 11479
     DAVID ANTHONY
3    Assistant Federal Public Defender
     Nevada Bar No. 7978
4    David_Anthony@fd.org
     BRAD D. LEVENSON
5    Assistant Federal Public Defender
     California Bar No. 166073
6    Brad_Levenson@fd.org
     TIMOTHY R. PAYNE
7    Assistant Federal Public Defender
     Ohio Bar No. 0069329
8    Tim_Payne@fd.org
     411 E. Bonneville, Ste. 250
9    Las Vegas, Nevada 89101
     (702) 388-6577
10   (702) 388-5819 (Fax)

11   Attorneys for Plaintiff Zane M. Floyd

12
                              UNITED STATES DISTRICT COURT
13
                                  DISTRICT OF NEVADA
14

15   ZANE M. FLOYD,
                                               Case No. 3:21-cv-00176-RFB-CLB
16               Plaintiff,

17         v.                                  NOTICE IN RESPONSE TO MINUTE
                                                    ORDER (ECF NO. 124)
18   CHARLES DANIELS, Director, Nevada
     Department of Corrections; HAROLD               DEATH PENALTY CASE
19   WICKHAM, NDOC Deputy Director of
     Operations, JOHN BORROWMAN,                EXECUTION WARRANT SOUGHT
20   NDOC Deputy Director of Support            FOR THE WEEK OF JULY 26, 2021
     Services; WILLIAM GITTERE, Warden,
21   Ely State Prison; WILLIAM REUBART,
     Associate Warden at Ely State Prison;
22   DAVID DRUMMOND, Associate Warden
     at Ely State Prison; IHSAN AZZAM, Chief
23
          Case 3:21-cv-00176-RFB-CLB Document 125 Filed 07/02/21 Page 2 of 3




1    Medical Officer of the State of Nevada;
     DR. MICHAEL MINEV, NDOC Director
2    of Medical Care, DR. DAVID GREEN,
     NDOC Director of Mental Health Care,
3    LINDA FOX, NDOC Director of
     Pharmacy; JOHN DOES I-XV, NDOC
4    execution team members,

5                 Defendants.

6
           On July 2, 2021, this Court issued a minute order directing Plaintiff Zane
7
     Floyd to file a Second Supplemental Order of Execution or the most recent Order of
8
     Execution signed by the state court by 6:00 pm. In response to the Court’s order,
9
     Floyd attaches the Second Supplemental Order of Execution, entered by the state
10
     court on June 9, 2021 as Exhibit 25 to this Notice.
11
           DATED this 2nd day of July, 2021
12
                                                    Respectfully submitted
13                                                  RENE L. VALLADARES
                                                    Federal Public Defender
14
                                                    /s/ David Anthony
15                                                  DAVID ANTHONY
                                                    Assistant Federal Public Defender
16
                                                    /s/ Brad Levenson
17                                                  BRAD LEVENSON
                                                    Assistant Federal Public Defender
18

19

20

21

22

23

                                                2
          Case 3:21-cv-00176-RFB-CLB Document 125 Filed 07/02/21 Page 3 of 3




1                                CERTIFICATE OF SERVICE

2           In accordance with LR IC 4-1(b) of the Local Rules of Practice, the

3    undersigned hereby certifies that on this 2nd day of July, 2021, a true and correct

4    copy of the foregoing, NOTICE IN RESPONSE TO MINUTE ORDER (ECF NO.

5    124), was filed electronically with the United States District Court. Electronic

6    service of the foregoing document shall be made in accordance with the master

7    service list as follows:

8
     D. Randall Gilmer
9    Chief Deputy Attorney General
     drgilmer@ag.nv.gov
10
     Crane Pomerantz, Esq.
11   cpomerantz@sklar-law.com

12   Nadia Ahmed, Esq.
     Nahmed@sklar-law.com
13
                                                     /s/ Felicia Darensbourg
14                                                   An employee of the Federal Public
                                                     Defender’s Office, District of Nevada
15

16

17

18

19

20

21

22

23

                                                 3
